Birdsong, Judge.
Alvin Dobson was convicted of kidnapping with bodily injury and armed robbery and sentenced to life for kidnapping and 20 years consecutive for armed robbery. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised have any merit nor does our independent examination disclose any errors of substance. Therefore, this court grants the motion to withdraw and we affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find guilt of the crimes charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.